 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(j)
 
 
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
ACADIA POWER PARTNERS, LLC
 
This Third Amended and Restated Limited Liability Company Agreement (this
“Agreement”) of Acadia Power Partners, LLC, a Delaware limited liability company
(the “Company”), is made as of February 23, 2010 (“Restatement Date”), by Cajun
Gas Energy, L.L.C., a Delaware limited liability company (“Cajun”), as the sole
member (the “Member”) of the Company.
 
WHEREAS, Cajun and Acadia Power Holdings, LLC, a Louisiana limited liability
company (“Acadia Holdings”) are parties to the Second Amended and Restated
Limited Liability Company Agreement of the Company, dated as of May 9, 2003 (the
“Amended and Restated Agreement”), as amended by the First Amendment to Second
Amended and Restated Limited Liability Company Agreement dated as of August 9,
2005 (the “First Amendment”), the Second Amendment to Second Amended and
Restated Limited Liability Company Agreement dated as of April 23, 2007 (the
“Second Amendment”) and the Third Amendment to Second Amended and Restated
Limited Liability Company Agreement dated as of July 30, 2009 (the “Third
Amendment” and together with the First Amendment, the Second Amendment and the
Amended and Restated Agreement, the “Existing Agreement”);
 
WHEREAS, prior to the Restatement Date, the Company owned a nominal 1000MW
(tested to 1160MW) gas-fired, combined-cycle electric generating facility
including all equipment, electrical transformers, pipelines, water handling and
electrical interconnection facilities (including water discharge facilities and
pond and water injection facilities) and related assets located near Eunice in
Acadia Parish, Louisiana (the “Facility”);
 
WHEREAS, on the terms and subject to the conditions set forth in the Master
Reorganization and Redemption Agreement, dated as of July 30, 2009, by and among
the Company, Cleco Corporation, a Louisiana corporation, and Cleco Power LLC, a
Louisiana limited liability company (as amended by the first amendment letter
agreement, dated as of August 24, 2009, as further amended by the Second
Amendment to the Master Reorganization and Redemption Agreement, dated as of
October 26, 2009, and as further amended by the letter agreement, dated as of
December 3, 2009) (as amended, the “MRAA”), the parties thereto effected a
reorganization in which the Company formed Power Block 1, LLC, a Louisiana
limited liability company and a wholly owned subsidiary (“Power Block LLC”) and
assigned to Power Block LLC, on the Restatement Date, (i) certain facilities,
contracts and other assets and liabilities comprising and relating to Power
Block One, one of the Facility’s two 2x1 gas-fired combined-cycle power blocks,
and certain real property (and associated real property rights and interests)
underlying such facilities, (ii) an undivided 50% ownership interest in certain
facilities, contracts and other assets and liabilities commonly relating to the
ownership and operation of the Facility, and certain  real property (and
associated real property rights and interests) underlying such facilities, and
(iii) an undivided 50% ownership interest in certain facilities, contracts and
other assets and liabilities and real property rights and interests of Acadia
Partners Pipeline,
 
 
 
 
 

--------------------------------------------------------------------------------

 
      2
 
LLC, a Louisiana limited liability company and a wholly owned subsidiary of the
Company (collectively, the “Contributions”);
 
WHEREAS, on the terms and subject to the conditions set forth in the MRRA, on
the Restatement Date, the Company distributed its ownership interests in Power
Block LLC to Acadia Holdings in exchange for the complete redemption by the
Company of Acadia Holdings’ then 50% ownership interest in the Company under the
Existing Agreement (the “Redemption”);
 
WHEREAS, as a result of the Contributions and Redemption, on the Restatement
Date, Cajun owns 100% of the ownership interest in the Company; and
 
WHEREAS, Cajun hereby desires to enter into this Third Amended and Restated
Limited Liability Company Agreement as the sole Member of the Company to amend
and restate the Existing Agreement in its entirety;
 
NOW, THEREFORE, the sole Member does hereby stipulate as follows:
 
1. Formation.  The Company was formed as a limited liability company under the
laws of the State of Delaware on October 13, 1999, by the filing with the
Secretary of State of Delaware of the Certificate of Formation under and
pursuant to the Delaware Act.

2. Name.  The name of the Company shall be “Acadia Power Partners, LLC”.
 
3. Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings set forth therefor in Section 18-101 of the Act.


4. Purpose.  The purpose of the Company shall be, directly or indirectly through
subsidiaries or affiliates, to engage in any lawful activity permitted by the
Act or the laws of any jurisdiction in which the Company may do business.


5. Member.


(a) The sole Member of the Company is Cajun Gas Energy, L.L.C., which owns all
of the membership and equity interest in the Company.


(b) The Member may agree from time to time to admit a Person as an additional
Member of the Company.  Except as provided in Section 8, such admission shall be
effective upon the written agreement of such Person to be bound by the terms of
this Agreement.  Upon such admission, all references herein to “Member” or
“Members” shall also be a reference to such Person.  For purposes of this
Agreement, a “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental authority or any other form of entity.


6. Offices.
 
(a) The principal place of business and office of the Company shall be located
at
 
 
 

--------------------------------------------------------------------------------

 
3
2030 Donahue Ferry Road, Pineville, Louisiana, or at such place as the Member
may designate.


(b) The address of the registered office of the Company in the State of Delaware
shall be c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808.  The name and address of the registered agent of the
Company for service of process on the Company in the State of Delaware shall be
Corporation Service Company at the same address.


7. Term.  The term of the Company commenced on the date of filing of the
certificate of formation of the Company in accordance with the Act and shall
continue until the Company is dissolved and its affairs are wound up in
accordance with Section 12 of this Agreement and a certificate of cancellation
is filed in accordance with the Act.


8. Management of the Company.  In accordance with Section 18-402 of the Act,
management of the Company shall be vested in the Member.  The Member shall have
all powers and rights necessary, appropriate or advisable to effectuate and
carry out the purposes and business of the Company and, in general, all powers
permitted to be exercised by a managing member under the laws of the State of
Delaware.  The Member may appoint, employ or otherwise contract with any persons
or entities for the transaction of the business of the Company or the
performance of services for or on behalf of the Company, and the Member may
delegate to any such person or entity such authority to act on behalf of the
Company as the Member may from time to time deem appropriate.  Any decision or
action to be taken by the Company shall require the prior approval of the sole
Member.


9. Capital Contributions.  The Member shall make capital contributions to the
Company in such amounts and at such times as it determines in its sole and
absolute discretion are necessary in furtherance of the Company’s purposes.


10. Resignation.  The Member shall not resign from the Company except upon the
transfer of all of its interest in the Company or the concurrent dissolution of
the Company.


11. Distributions.  The Member may receive distributions in cash or in kind in
such amounts and at such times as it shall determine in its sole and absolute
discretion, subject to the requirements of Section 18-607 of the Act and other
applicable law.


12. Dissolution.  The Company shall be dissolved and its affairs wound up upon
the first to occur of the following:


(i)  
occurrence of an event with respect to the Member causing a dissolution of the
Company under Section 18-801 of the Act;

 
(ii)  
the resignation of the Member pursuant to Section 10 of this Agreement; or

 
(iii)  
the entry of a decree of judicial dissolution under Section 18-802 of the

 
 
 

--------------------------------------------------------------------------------

 
4
 
 
 
Act.

 
 
13. Membership.  The Member’s ownership/membership interest will be reflected on
the books of the Company.  Membership certificates will not be issued.


14. New Members.  The Member may assign in whole or in part its membership
interest.  If the Member transfers part of its membership interest, the
transferee shall be admitted to the Company as a new member effective upon the
effectiveness of the executed agreement by which the transferee accepts the
membership interest.


15. Amendments.  This Agreement may be amended only upon the written agreement
of the Member and all other persons, if any, who are then members of the
Company.


16. Miscellaneous.  The Member shall have no liability for the debts,
obligations or liabilities of the Company except to the extent provided by the
Act.  This Agreement shall be governed by, and construed under, the laws of the
State of Delaware without regard to principles of conflicts of laws thereof.






[Signature Page Follows]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.


 

 
CAJUN GAS ENERGY, L.L.C., as sole member
 
   
By:         /s/  William K. Johnson        
Name:    William K. Johnson
Title:       Chairman – Cajun Management Committee







 
 
 

 


[Signature Page to Third Amended and Restated LLC Agreement of APP]

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------